DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (line 3) recite “a capacitive element coupled to the input”. The limitation “the input” has an insufficient antecedent base issue. Examiner is considering it as “an input” and associated  recitation as “a capacitive element coupled to [[the]] a input” instead.
Furthermore, Claim 2( line 8) recites “and an output connected to the drain of the transistor”. The limitation “the drain” has an insufficient antecedent base issue. Examiner is considering it as “a drain” and ascoaietd recitation as “and an output connected to [[the]] a drain of the transistor”.
Claim 4 recites  “wherein the at least one reference cell comprises a plurality of reference cells, each storing a reference value, disposed at least substantially uniformly throughout the dynamic memory cell array”. The limitation “disposed at least substantially uniformly throughout the dynamic memory cell array” is not clearly understood according to what specification describes. Para [00122] describes  “reference or dummy cells may be included at regular intervals amongst the data”. Para [00120] describes Fig. 18 as an example system for implementing reference cells in an array. However, its not sufficiently clear from this description and drawing how the reference cells are uniformly disposed throughout the memory cell array as claimed  and whether it was intended to recite “wherein the at least one reference cell comprises a plurality of reference cells, each storing a reference value, disposed at regular intervals amongst  data” or different features.
Claim 5 (line 10) recites “the one value” which has an antecedent base issue. Examiner is considering it as “the one value of at least three different values” and related recitation as “and compare the one value of at least three different values stored in the first memory cell. 
 	Claim 6 recites (lines 3-4) “a capacitive element coupled to the input, wherein the capacitive element stores one of a plurality of voltage levels representing the one value”. The limitation “the input” and “the one value”” has antecedent base issue. Examiner is considering those as “the at least one input” and “the one value of at least three different values” respectively and the related recitation as  “as  a capacitive element coupled to the at least one input, wherein the capacitive element stores one of a plurality of voltage levels representing the one value of at least three different values”.
Claim 7 (in lines 3 & 6) recites “the capacitive element” , “the charge” and “the drain” each of which a has an antecedent base issue.  Examiner is considering those  as “a capacitive element”, “a charge”  and “a drain” respectively and related recitation as “wherein at least the first memory cell further comprises: -34-Docket No. 01 17541-004US1 Patenta transistor coupled to [[the]] a capacitive element, wherein [[the]] a charge on the capacitive element controls operation of the transistor via a gate of the transistor, wherein the transistor operates in source-follower mode; and an output connected to [[the]] a drain of the transistor, wherein current flows through the transistor when the output is activated to access the one or more values stored in the capacitive element”
Claim 8 (in line 8) recites “…. the capacitive element, wherein the charge on the capacitive element controls operation of the transistor…” . The terms “the capacitive element” and “the charge” has an antecedent base issue. Examiner is interpreting them as “a capacitive element” and “a charge” respectively and related recitation as “wherein at least the first memory cell comprises: a transistor coupled to [[the]] a capacitive element, wherein [[the]] a charge on the capacitive element controls operation of the transistor via a gate of the transistor, wherein the transistor operates in source-follower mode.” instead.  
Claim 9 (lines 1-2)  recites “wherein the reference value is set in the reference cell contemporaneously with the one value being stored in the first memory cell”. The term “the one value” has an antecedent base issue. For examination purpose, examiner is considering it as “wherein the reference value is set in the reference cell contemporaneously with the one value of at least three different values being stored in the first memory cell..” instead.
Claim 10  recites  “….disposed at throughout the dynamic memory cell array” which is not clearly  understood . First , “disposed at”  generally  refers to a particular location (i.e. not throughout) and second, “throughout the dynamic memory cell array” is not clearly understood from specification and drawing as described in claim 4 rejection above.  It is not clear whether it was intended to recite  “disposed at regular intervals amongst  data” instead according to specification para [00122] or a different features. 
Claim 11 recites, “wherein the control circuit is further configured to refresh the one value  stored in the first memory cell”. The term “the one value” has an antecedent base issue. Examiner is considering it as “the one value of at least three different values” and related recitation as “wherein the control circuit is further configured to refresh the one value of at least three different values stored in the first memory cell” instead.
Claim 12 recites “wherein refreshing the one value stored in the first memory cell is performed responsive to the reference value going below a threshold value”. The term “the one value” has an antecedent base issue. Examiner is considering associated recitation  as “wherein refreshing the one value of at least three different values stored in the first memory cell is performed responsive to the reference value going below a threshold value” instead.
Claim 14 (line 2) recites “….capture the one value  as the one value is stored in the first memory cell”. The term “the one value” has an antecedent base issue. Examiner is considering it as “the one value of at least three different values” and related recitation as “further comprising a feedback mechanism configured to: capture the one value of at least three different values as the one value of at least three different values is stored in the first memory cell”. 

Claims 6-9, 11-14 further rejected being dependent on claim 5. 

Claim 15 (lines 14-16) recites “and-36-Docket No. 01 17541-004US1 Patent compare the one value stored in the first memory cell…”. The term “the one value” has an antecedent base issue. Examiner is considering it as “the [[one]] first value of at least three different values “ and associated recitation as “and compare the [[one]] first value of at least three different values stored in the first memory cell….”.
Claim 16 recites  “…an output connected to the drain of the transistor…”. The term ”the drain” has an antecedent base issue . Examiner is considering it as “a drain” and related recitation as  “wherein at least the first memory cell further comprises: an output connected to [[the]] a drain of the transistor, wherein current flows through the transistor when the output is activated to access the first value stored in capacitive element”. 
 Claim 17 recites “wherein the reference value is set in the reference cell contemporaneously with the one value being stored in the first memory cell”. The term “the one value” has an antecedent base issues . Examiner is considering it as  “the [[one ]  a first value of at least three different values” and associated recitation as  “wherein the reference value is set in the reference cell contemporaneously with the [[one ]  a first value of at least three different values being stored in the first memory cell.
Claim 18 recites  “wherein the at least one reference cell comprises a plurality of reference cells, each storing a reference value, located throughout the dynamic memory system”. It is not clearly understood how the reference cells are located throughout the dynamic memory system  as claimed from description in para  [00120]-[00122] and Fig. 17.  It is not clear if it was intended to recite “wherein the at least one reference cell comprises a plurality of reference cells, each storing a reference value, located at regular intervals amongst  data” instead  according to para [00122] or different features.
Claim 19 recites “further configured to refresh the one value…”. The term “the one value” has an antecedent base issue and examiner is considering it as “wherein the control circuit is further configured to refresh the [[one]] first value of at least three different values….”.

Claims 16-20 further rejected being dependent on claim 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-6,9,11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US 6,016,268).
Regarding claim 1,  Worley discloses, 
A dynamic memory cell array (Fig. 3) comprising: 
a plurality of memory cells (cells of the Memory Cell Array, Fig. 3) , 
wherein the plurality of memory cells are connected by a read line (Read Data 116, Fig. 3)  and a write line (Write Data 121, Fig. 3), 
wherein each memory cell comprises a multi-level dynamic access memory cell that stores one or more values (Fig. 3 is a multi-state dynamic memory using cells of Fig. 2b, Col. 4, lines 8-9); at least one reference cell (Read Reference 113 & Write reference 112, Fig. 3), 
wherein the reference cell stores and outputs a reference value (read and write reference signal levels generated from Read and Write reference  for read/write of multi-state memory, Col. 4, lines 22-29) ; and a control circuit (Memory Control 115, Fig. 3) 
but does not explicitly disclose, ….configured to modify one or more threshold values corresponding to at least one of the plurality of memory cells based on the reference value, wherein the one or more threshold values are used to compared to the one or more values stored in the corresponding at least one of the plurality of memory cells to determine data stored in the corresponding at least one of the plurality of memory cells.
But Worley additionally discloses, the write reference 112 provides the various signal levels that can be written into the memory cell which is required for a multi-state memory (col. 4, lines 22-24), the Read reference 113 provides the reference signal levels required to read the multiple levels of the memory cell in order to create a corresponding logic state (col. 4, lines 26-28), Y address data 125 is used to select either a write word line or a read word line via the Y decoder 126. The Y address data is multiplexed with address data generated by the Memory Control 115 (Col. 4, lines 9-13).The X address data 124 is used to select the column of cells to be accessed (Col. 4, lines 13-14), and therefore control circuit 115 is obviously capable of controlling the multi-state data stored in the memory cell based on the Read reference and Write reference signal levels. 

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Worley such that the control circuit (memory control, Fig. 3) is configured to  modify one or more threshold values corresponding to at least one of the plurality of memory cells based on the reference value, wherein the one or more threshold values are used to compared to the one or more values stored in the corresponding at least one of the plurality of memory cells to determine data stored in the corresponding at least one of the plurality of memory cells, according to  teaching of Worley, in order to significantly improve the memory cell density of a chip fabricated in a standard logic CMOS process, as taught by Worley.
Moreover, the recitation of claim 1 “the control circuit is configured to  modify one or more threshold values corresponding to at least one of the plurality of memory cells based on the reference value, wherein the one or more threshold values are used to compared to the one or more values stored in the corresponding at least one of the plurality of memory cells to determine data stored in the corresponding at least one of the plurality of memory cell” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 3, Worley discloses the dynamic memory cell array of claim 1 but does not explicitly disclose, wherein the reference value is set in the at least one reference cell contemporaneously with the one or more values being stored in at least a subset of the plurality of memory cells, wherein the reference value is associated with the subset of the plurality of memory cells and wherein modifying the one or more threshold values based on the reference value further comprises changing the one or more threshold values to match the reference value after a time period. 
However, the recitation of claim 3  “wherein the reference value is set in the at least one reference cell contemporaneously with the one or more values being stored in at least a subset of the plurality of memory cells, wherein the reference value is associated with the subset of the plurality of memory cells and wherein modifying the one or more threshold values based on the reference value further comprises changing the one or more threshold values to match the reference value after a time period” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).


Regarding claim 5, Worley discloses, 
A dynamic memory cell array  (Fig. 3) comprising: 
a plurality of memory cells (cells of the Memory Cell Array), wherein the plurality of memory cells are connected by a read line (Read Data 116, Fg. 3) and a write line (Write Data 121, Fig. 3) and have at least one input (Y address , X address, Fig. 3)  
wherein a first memory cell of the plurality of memory cells (any memory cell of Fig. 3 as a first memory cell) comprises a dynamic access memory cell (Fig. 3 is a multi-state dynamic memory using cells of Fig. 2b, Col. 4, lines 8-9, therefore the first memory cell is a multi-state dynamic memory cell)…………..; 
at least one reference cell (Read Reference 113 & Write reference 112, Fig. 3), 
wherein the reference cell stores a reference value (read or write reference signal level generated from Read and Write reference 113/112 for read/write of multi-state memory, Col. 4, lines 22-29); and a control circuit (Memory control, Fig. 3) 
But  Worley does not explicitly disclose,
that stores one value of at least three different values
configured to: determine at least one threshold value corresponding to the first memory cell based on the reference value; and compare the one value stored in the first memory cell with the at least one threshold value to determine data stored in the first memory cell.
But Worley already discloses, Fig. 3 is a multi-state dynamic memory (Col. 4, lines 8-9) and therefore obviously capable of storing three different states. 
and additionally discloses, the write reference 112 provides the various signal levels that can be written into the memory cell which is required for a multi-state memory (col. 4, lines 22-24), the Read reference 113 provides the reference signal levels required to read the multiple levels of the memory cell in order to create a corresponding logic state (col. 4, lines 26-28), Y address data 125 is used to select either a write word line or a read word line via the Y decoder 126. The Y address data is multiplexed with address data generated by the Memory Control 115 (Col. 4, lines 9-13).The X address data 124 is used to select the column of cells to be accessed (Col. 4, lines 13-14), and therefore control circuit 115 is obviously capable of controlling the multi-state data stored in the memory cell based on the Read reference and Write reference signal levels. 
Moreover, the recitation   “that stores one value of at least three different values
and configured to: determine at least one threshold value corresponding to the first memory cell based on the reference value; and compare the one value stored in the first memory cell with the at least one threshold value to determine data stored in the first memory cell” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 6, Worley discloses the dynamic memory cell array of claim 5 and further disclose, wherein at least the first memory cell comprises: a capacitive element (12, Fig. 2b) coupled to the input, wherein the capacitive element stores one of a plurality of voltage levels representing the one value (Fig. 3 is a multi-state dynamic memory using the memory cell of Fig. 2B, Col. 4, lines 8-9, therefore 12 stores a voltage level of multiple voltage levels).

Regarding claim 9, Worley discloses the dynamic memory cell array of claim 5  but does not explicitly discloses, wherein the reference value is set in the reference cell contemporaneously with the one value being stored in the first memory cell, and wherein modifying the at least one threshold value based on the reference value further comprises changing the at least one threshold value by a first value to substantially match a change in the reference value after a time period.  
However, the recitation  “wherein the reference value is set in the at least one reference cell contemporaneously with the one or more values being stored in at least a subset of the plurality of memory cells, wherein the reference value is associated with the subset of the plurality of memory cells and wherein modifying the one or more threshold values based on the reference value further comprises changing the one or more threshold values to match the reference value after a time period” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 11, Worley discloses the dynamic memory cell array of claim 5 but does not explicitly  disclose, wherein the control circuit is further configured to refresh the one value stored in the first memory cell (See Col. 4, lines 40-54 and Fig. 3, memory control is configured for memory refresh).  

Regarding claim 12, Worley discloses the dynamic memory cell array of claim 11 but does not explicitly disclose, wherein refreshing the one value stored in the first memory cell is performed responsive to the reference value going below a threshold value.  
However, the recitation of claim 3  “wherein refreshing the one value stored in the first memory cell is performed responsive to the reference value going below a threshold value” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 13, Worley discloses the dynamic memory cell array of claim 5 and further disclose, further comprising a second memory cell (a memory cell in memory cell array other than the first memory cell)  storing a second reference value (value stored at the second memory cell) but does not explicitly disclose, wherein the reference value and the second reference value each correspond to at least one of the at least three different values stored by the first memory cell.
However, the recitation  “wherein the reference value and the second reference value each correspond to at least one of the at least three different values stored by the first memory cell” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 14, Worley discloses the dynamic memory cell array of claim 5 but does not explicitly disclose, further comprising a feedback mechanism configured to: capture the one value as the one value is stored in the first memory cell; and adjust the one value such that the one value stored in the first memory cell converges to cause a resultant output to match one or more nominal values that represent the data stored by the first memory cell.
Worely additionally discloses, a feedback feature  between the write and read lines can be useful in a multi-state memory for setting the storage node voltage to values which accurately correspond to different read reference currents (see col. 4, lines 4-7)
It would have been obvious to  modify Worley such that a feedback feature (i.e. feedback mechanism) incorporated into Worley’s memory cell array, according to teaching of Worley above, in order to setting the storage node voltage to values which accurately correspond to different read reference currents, as taught by Worley.
Worley still does not explicitly disclose, configured to: capture the one value as the one value is stored in the first memory cell; and adjust the one value such that the one value stored in the first memory cell converges to cause a resultant output to match one or more nominal values that represent the data stored by the first memory cell.
However, the recitation  “configured to: capture the one value as the one value is stored in the first memory cell; and adjust the one value such that the one value stored in the first memory cell converges to cause a resultant output to match one or more nominal values that represent the data stored by the first memory cell” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Claims 2, 7-8 & 15-17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Worely (US patent 6,016,268) in view of Dingwall (US patent 4,189,782) in view of Shankar (US 20180069546 A1).

Regarding claim 2, Worley  discloses the dynamic memory cell array of claim 1 and further disclose, wherein each memory cell comprises: a capacitive element (12, Fig. 2b) coupled to the input (Vdd), wherein the capacitive element stores the one or more values corresponding to one of multiple voltage levels (Fig. 3 is a multi-state dynamic memory using cells of Fig. 2b, Col. 4, lines 8-9, therefore capacitive element 12 can store multiple state corresponding to multiple voltage levels); a transistor (Q2)  coupled to the capacitive element, wherein the charge on the capacitive element controls operation of the transistor via a gate of the transistor (as seen)………….; and an output connected to the drain of the transistor ( Q3 terminal connected to Q2) , wherein current flows through the transistor when the output is activated to access the one or more values stored in capacitive element (current flows to Q2 when Q3 is on)  but fails to disclose,  wherein the transistor operates in source-follower mode.
But Dingwall discloses, a disturb condition exists when a memory cell is storing a logic “0” and the bit-line capacitance is charged to VDD volts and when the VDD volts are applied to gate of a transistor (N3, Fig. 2) turning it on. But if the transistor (N3) conducts in source-follower mode then VA remains below VDD/2 when N3 is turned on and the cell is not disturbed (Col. 3, lines 59-66).
And Shankar discloses that source follower mode is defined as when the source starts following the gate (para [0020]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Worley such that second transistor Q2 is configured to operate in source-follower mode such that source of Q2 starts  following gate voltage and thereby following charge stored at capacitor 12 , according to teaching of Dingwall & Shankar above, in order to keep the voltage at the output  remaining below VDD/2 to avoid the disturb condition in the memory cell when memory cell is storing logic “0”, as taught by Dingwall above.
Moreover, the recitation “wherein the transistor operates in source-follower mode” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 7, Worley discloses the dynamic memory cell array of claim 6 and further disclose, wherein at least the first memory cell further comprises: a transistor(Q2, Fig. 2b) coupled to the capacitive element, wherein the charge on the capacitive element controls operation of the transistor via a gate of the transistor( as seen) ,…… and an output (Q2 terminal connected to Q3) connected to the drain of the transistor, wherein current flows through the transistor when the output is activated to access the one or more values stored in capacitive element (current flows to Q2 when Q3 is on) .
But Worley does not explicitly disclose, wherein the transistor operates in source-follower mode;
But Dingwall discloses, a disturb condition exists when a memory cell is storing a logic “0” and the bit-line capacitance is charged to VDD volts and when the VDD volts are applied to gate of a transistor (N3, Fig. 2) turning it on. But if the transistor (N3) conducts in source-follower mode then VA remains below VDD/2 when N3 is turned on and the cell is not disturbed (Col. 3, lines 59-66).
And Shankar discloses that source follower mode is defined as when the source starts following the gate (para [0020]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Worley such that second transistor Q2 is configured to operate in source-follower mode such that source of Q2 starts  following gate voltage and thereby following charge stored at capacitor 12 , according to teaching of Dingwall & Shankar above, in order to keep the voltage at the output  remaining below VDD/2 to avoid the disturb condition in the memory cell when memory cell is storing logic “0”, as taught by Dingwall above.
Moreover, the recitation “wherein the transistor operates in source-follower mode” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 8, Worley discloses the dynamic memory cell array of claim 5  and further disclose, wherein at least the first memory cell comprises: a transistor (Q2, Fig. 2b) coupled to the capacitive element, wherein the charge on the capacitive element controls operation of the transistor via a gate of the transistor (as seen) but does not explicitly discloses,   wherein the transistor operates in source-follower mode.

But Dingwall discloses, a disturb condition exists when a memory cell is storing a logic “0” and the bit-line capacitance is charged to VDD volts and when the VDD volts are applied to gate of a transistor (N3, Fig. 2) turning it on. But if the transistor (N3) conducts in source-follower mode then VA remains below VDD/2 when N3 is turned on and the cell is not disturbed (Col. 3, lines 59-66).
And Shankar discloses that source follower mode is defined as when the source starts following the gate (para [0020]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Worley such that second transistor Q2 is configured to operate in source-follower mode such that source of Q2 starts  following gate voltage and thereby following charge stored at capacitor 12 , according to teaching of Dingwall & Shankar above, in order to keep the voltage at the output  remaining below VDD/2 to avoid the disturb condition in the memory cell when memory cell is storing logic “0”, as taught by Dingwall above.

Regarding claim 15, Worley discloses, 
 A dynamic memory system (Fig. 3) comprising: a plurality of memory cells (cells in Memory Cell Array, Fig. 3), wherein a first memory cell of the plurality of memory cells comprises: 
a capacitive element that stores a first voltage level of a plurality of voltage levels (12, Fig. 2b which is used to form Fig. 3 to form multi-state dynamic memory , see Col. 4, lines 8-9, therefore capacitance 12 capable of storing a first voltage state  of plurality of voltage states),………; 
and a transistor (Q1) coupled to the capacitive element, wherein the charge on the capacitive element controls operation of the transistor (as seen in Fig. 2b),……..; 
at least one reference cell (Read reference 113, Write reference 112, Fig. 3), wherein the reference cell stores a reference value (Read reference signal level or Write reference signal level, Col. 4, lines 22-23, 26-28) ; 
and a control circuit (memory control, Fig. 3)  
But  Woorley does not explicitly  disclose, 
the first voltage level corresponding to a first value of at least three different values
wherein the transistor operates in source-follower mode,
configured to: modify at least one threshold value corresponding to the first memory cell based on a change in the reference value over a time period to generate at least one modified threshold value; and compare the one value stored in the first memory cell with the at least one modified threshold value to determine data stored in the first memory cell.
But Worley additionally discloses, 
the write reference 112 provides the various signal levels that can be written into the memory cell which is required for a multi-state memory (col. 4, lines 22-24), the Read reference 113 provides the reference signal levels required to read the multiple levels of the memory cell in order to create a corresponding logic state (col. 4, lines 26-28), Y address data 125 is used to select either a write word line or a read word line via the Y decoder 126. The Y address data is multiplexed with address data generated by the Memory Control 115 (Col. 4, lines 9-13).The X address data 124 is used to select the column of cells to be accessed (Col. 4, lines 13-14), and therefore control circuit 115 is obviously capable of controlling the multi-state data stored in the memory cell based on the Read reference and Write reference signal levels. 
 It is an object of this invention to develop the concept of a multi-state three transistor cell in order to significantly improve the memory cell density of a chip fabricated in a standard logic CMOS process(Col. 2, lines 14-18).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Worley such that the first voltage level corresponding to a first value of at least three different values and  the control circuit is configured  to: modify at least one threshold value corresponding to the first memory cell based on a change in the reference value over a time period to generate at least one modified threshold value; and compare the one value stored in the first memory cell with the at least one modified threshold value to determine data stored in the first memory cell” according to  teaching of Worley, in order to significantly improve the memory cell density of a chip fabricated in a standard logic CMOS process, as taught by Worley (Col. 2, lines 14-17).

Moreover, the recitation of claim 1 “the first voltage level corresponding to a first value of at least three different values and  wherein the transistor operates in source-follower mode and configured to: modify at least one threshold value corresponding to the first memory cell based on a change in the reference value over a time period to generate at least one modified threshold value; and compare the one value stored in the first memory cell with the at least one modified threshold value to determine data stored in the first memory cell” are an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).
Worley still does not explicitly disclose,
wherein the transistor operates in source-follower mode
But Dingwall discloses, a disturb condition exists when a memory cell is storing a logic “0” and the bit-line capacitance is charged to VDD volts and when the VDD volts are applied to gate of a transistor (N3, Fig. 2) turning it on. But if the transistor (N3) conducts in source-follower mode then VA remains below VDD/2 when N3 is turned on and the cell is not disturbed (Col. 3, lines 59-66).
And Shankar discloses that source follower mode is defined as when the source starts following the gate (para [0020]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Worley such that second transistor Q2 is configured to operate in source-follower mode such that source of Q2 starts  following gate voltage and thereby following charge stored at capacitor 12 , according to teaching of Dingwall & Shankar above, in order to keep the voltage at the output  remaining below VDD/2 to avoid the disturb condition in the memory cell when memory cell is storing logic “0”, as taught by Dingwall above.
Moreover, the recitation “wherein the transistor operates in source-follower mode” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley , Dingwall & Shankar reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley, Dingwall & Shankar can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 16, Worley, Dingwall & Shankar discloses the dynamic memory system of claim 15 and further disclose, wherein at least the first memory cell further comprises: an output  (Q2 terminal connected to Q3) connected to the drain of the transistor, wherein current flows through the transistor when the output is activated to access the first value stored in capacitive element(current flows to Q2 when Q3 is on).  

Regarding claim 17, Worley, Dingwall & Shankar discloses the dynamic memory system of claim 1 but does not explicitly  disclose, wherein the reference value is set in the reference cell contemporaneously with the one value being stored in the first memory cell.  
However, the recitation “wherein the reference value is set in the reference cell contemporaneously with the one value being stored in the first memory cell” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley, Dingwall & Shankar reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley, Dingwall & Shankar can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).


Regarding claim 19, Worley, Dingwall & Shankar discloses the dynamic memory system of claim 1 but does not explicitly disclose, wherein the control circuit is further configured to refresh the one value stored in the first memory cell based on at least one of an elapsed period of time or responsive to the reference value going below a threshold value.  
However, the recitation “wherein the control circuit is further configured to refresh the one value stored in the first memory cell based on at least one of an elapsed period of time or responsive to the reference value going below a threshold value” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley, Dingwall & Shankar reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of  Worley, Dingwall & Shankar can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 20, Worley discloses the dynamic memory system of claim 1 and further disclose,….. a second memory cell (a second memory cell other than the first memory cell in the memory cell array) storing a second reference value (value stored at the second memory cell) , the second reference value corresponding to a second value of the at least three different values; and a third memory cell (a third memory cell other than the first and second memory cells in the memory cell array) storing a third reference value (value stored at the third memory cell), 
But does not explicitly disclose, wherein in the reference value corresponds to the first value of the at least three different values and the third reference value corresponding to a third value of the at least three different values.
However, the recitation “wherein in the reference value corresponds to the first value of the at least three different values and the third reference value corresponding to a third value of the at least three different values” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Worley, Dingwall & Shankar reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Worley, Dingwall & Shankar can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                                                                                                                                                                                                            
/SHAHED AHMED/Primary Examiner, Art Unit 2813